The judgment from which the plaintiffs in error prosecute appeal was entered on October 19, 1937, when the court entered its order overruling the motion for new trial. On that date 60 days were given in which to make and serve case-made. That time expired December 18, 1937, and was extended until February 18, 1938. Thereafter no valid order was made by the court, although there was an attempt to enter an order extending the time on February 19, 1938. A motion to dismiss has been filed. The motion must be sustained. In Tanner v. Crawford, 80 Okla. 183,195 P. 138, and Bass v. Dowd, 81 Okla. 212, 197 P. 513, this court held that such an order made after the expiration of time fixed by the statute *Page 136 
or some valid order extending such time was void; and further that a case-made which is not served within the time allowed by the statute or by some valid extension thereof is a nullity and serves no purpose to present errors contained in such case-made. Biggs v. Phipps, 175 Okla. 638, 54 P.2d 359: United Mining  Milling Co. v. First National Bank, 167 Okla. 638,31 P.2d 550; Hawkins v. Steil, 172 Okla. 301, 45 P.2d 147. The order overruling the motion for new trial is no part of the record and cannot be reviewed by transcript; therefore the case-made is essential to present any error of which complaint is made. Harrell v. Cole, 168 Okla. 423, 33 P.2d 613.
The appeal is therefore dismissed.
OSBORN, C. J., BAYLESS, V. C. J., and RILEY, CORN, and DAVISON, JJ., concur.